The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the court’s credibility determinations. There was competent evidence that appellant was suspended from school, that school safety agents knew of the suspension, and that the agents thus had a duty to remove appellant from the premises. Accordingly, the agents were performing an “official function” within the meaning of Penal Law § 195.05 when they attempted to carry out that duty. Appellant’s intent to cause physical injury to an agent was readily inferable from testimony that appellant repeatedly punched and kicked the agent.
We have considered and rejected appellant’s remaining claims, including her missing witness argument. Concur — Tom, J.P., Friedman, Freedman, Richter and Manzanet-Daniels, JJ.